      Case 1:19-cv-11883-GBD-BCM Document 90 Filed 09/03/21 Page 1 of 2

                                   TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
                 Tel: 718 762 1324 troylaw@troypllc.com Fax: 718 762 1342
                  41-25 Kissena Blvd., Suite 103, Flushing, New York 11355
  9/3/21                                                                                September 2, 2021
                                          Application GRANTED to the extent defendants shall respond on or
                                          before September 10, 2021, in accordance with Moses Ind. Prac. §§
Via ECF                                   1(d), 2(b). In the response, counsel shall advise the Court as to any
Honorable Barbara C. Moses, U.S.M.J       difficulty in reaching, or obtaining cooperation from, his clients. SO
United States District Court              ORDERED.
Southern District of New York
                                          ________________________
500 Pearl St
                                          Barabara Moses
New York, NY 10007-1312                   United States Magistrate Judge
                                          September 3, 2021
    Re:    Letter Motion for Rule 37.2 Conference to Compel Defendants’ Responses
  Request for An Extension of Time to Depose Defendants from August 30 to October 30
              Chen et al v Dun Huang Corp et al 1:19-cv-11883-GBD-BCM

Dear Honorable Judge Moses,

        This office represents the Plaintiffs in the above-reference matter. Plaintiffs write to the
Court to respectfully request a Rule 37.2 Conference and a Court Order to compel Defendants to
produce responses to Plaintiffs’ Interrogatories and Document Production Request. We also
respectfully request that the deposition end date be extended by 2 months from August 30 to
October 30 for each Defendant and their Corporate Representative be ordered to show up for a
court-ordered deposition conducted by Plaintiffs. The date will allow Plaintiffs enough time to
review the overdue Defendants’ production.

       Plaintiffs had sent First Set of Interrogatories, First Request for Documents Production
and Notices of Depositions along with Plaintiff’s Initial Disclosures to Defendants on June 30,
2021 with Responses due July 30, 2021. See Exhibit 1 First Set of Interrogatories; Exhibit 2
First Set of Document Production Requests. Depositions were originally scheduled For
August 17 and August 18. Defendants did not respond to any of the above.

       As a result, on August 9, 2021 Plaintiffs sent a No Objection Letter to Defendants’
counsel (Richard Qu, Esq.) and informed Defendants that the deadline for responding to the
discovery had passed, Plaintiffs asserted that any objection to the discovery was accordingly
waived and requested responses to the pending discovery requests pursuant to F.R.C.P. Rule
33(b)(3) and 34(b).

        On Tuesday, August 10, Defendants’ counsel requested a two week extension to
coordinate with their client. Plaintiff did not agree, as Defendant would not acknowledge and
accept the No Objection Letter. On Tuesday, August 17, 2021 Defendants’ counsel stated that
production should be finished by the end of the week. No response was given, and on August 26,
2021 Plaintiff’s counsel reached out in regards to the response by email and received no
response.
      Case 1:19-cv-11883-GBD-BCM Document 90 Filed 09/03/21 Page 2 of 2

Hon. Barbara C. Moses
Chen et al v Dun Huang Corp et al 1:19-cv-11883-GBD-BCM
Page 2
        As of today, Defendants have refused to provide any documents or any responses to
Plaintiffs’ interrogatories after a month-long delay even after the discovery are due, after
Defendants requested (and Plaintiffs objected to) a “2 week extension” for Defendants’ counsel
to “coordinate with [his] client.” Thereafter, Richard Qu stated that he was “finalizing the
response and should be able to produce them by the end of next week” on August 17, and again
failed to actually produce any documents by his own self-set deadline of August 27.

         Parties met and conferred regarding the issues on September 2, 2021, at 1:30. Tiffany
Troy appeared for Plaintiffs and Richard Qu appeared for Defendants, lasting about 5 minutes.
As of the meeting, Plaintiffs requested for a date by when Defendants could cure their deficient
response. Defendants’ counsel Richard Qu stated that he is unable to even set forth an expected
date by when he could produce the documents and respond to the interrogatories as he has not
been able to contact his clients or to gather the necessary discovery materials. He also stated that
he could not respond to the document production responses as he does not have the documents
from his client. This is in direct contrast to his prior written communication with this office,
where he stated he was finalizing the responses.
         Defendants are obligated to produce the documents but the only proffered excuse for
their failure to do so is that Defendants’ counsel is “unable to reach” Defendants. That is not
acceptable.

        Defendants’ Counsel owe a responsibility to the Court and their opponents and F.R.C.P.
Rule 37 enforces a strict adherence to these responsibilities. See National Hockey League v.
Metro. Hockey Club, Inc., 427 U.S. 639, 640, 49 L. Ed. 2d 747, 96 S. Ct. 2778 (1976)). Courts
have “broad discretion” to impose sanctions, including striking the Defendants’ Answer and
entering a Default Judgment. Id. Sanctions will be imposed “for negligence or tactical
intransigence as well as willful or intentional wrongs.” Id. Defendants’ failure to make a
disclosure required by Rule 26(a) and failure to answer Plaintiff’s Interrogatories and Document
Production Requests in a meaningful way will delay proceedings, further exhausting court
resources.

        For the reasons set forth above, Plaintiff respectfully requests the Court’s intervention to
compel Defendant’s compliance with this Court’s order for Defendant’s Document Productions.
Plaintiff also requests that Defendants be sanctioned as per Rule 37(a)(3)(A) and Rule 37(c)(1)
and request an informal conference to resolve these matters.

                                                                        Sincerely,
                                                                        TROY LAW, PLLC
                                                                        /s/John Troy
                                                                         John Troy, Esq.
                                                                         Aaron Schweitzer
                                                                         Tiffany Troy


cc (via ecf): All Counsel of record
/aoc
